DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
 
Information Disclosure Statement
	The information disclosure statement submitted on 05/11/2020 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 5-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (U.S. PGPub 2018/0069301 A1).
Consider claim 1, Choi discloses a wireless communication device (read as electronic device 101, figure 5, par [0099]-[0101]) comprising: a housing configured to hold a wireless communication controller (read as the housing of the electronic device 101 and its communication circuit/processor, par [0089] and [0114]); a first antenna disposed inside the housing and coupled to the wireless communication controller (read as first antenna 201, figure 5 and 6, par [0113]-[0114]), the first antenna having low electric field intensity in some of directions departing from the wireless communication device due to attenuation or blockage of radio wave by the housing (read as when the radiation performance deteriorates (i.e. ratio of power of signal radiated) due to user contact (grip) while the first antenna 201 receives a signal of the high band (i.e. its lowest point(s) shown on graph 503) at its current direction(s), figure 5, par [0078] and [0099]-[0111]); and a second antenna coupled to the wireless communication controller, the second antenna having higher electric field intensity than the first antenna in a strength-declining direction where the first antenna has lowest electric field intensity (read as when the radiation performance deteriorates due to user contact (grip) while the first antenna 201 receives a signal of the high band (i.e. its lowest point(s) shown on graph 503) at its current direction, the communication circuit would perform switching such that the second antenna 202 transmits and receives a signal of the high band (graph 502), thereby reducing a decrease in radiation performance due to the user contact as the second antenna 202 would have a higher 
Consider claim 5, as applied to claim 1 above, Choi discloses wherein the wireless communication controller comprises: a chip having a single antenna-specific terminal (read as a first communication circuit (e.g., RFIC) 1020 and its port to antennas 201 and 202 through switch 1030 as shown in figure 10, par [0138] and [0140]), the chip being used for wireless communication (read as a first communication circuit (e.g., RFIC) 1020 for communication, figure 10, par [0138] and [0140]); and a branch configured to diverge the single antenna-specific terminal into two terminals, wherein the first antenna is coupled to one of the two terminals at the branch, and wherein the second antenna is coupled to another one of the two terminals at the branch (read as the at least two terminals on switch 1030 and one terminal is for antenna 201 and another is for antenna 202, figure 10, par [0138] and [0140]).
Consider claim 6, as applied to claim 1 above, Choi discloses wherein the strength-declining direction is a direction in which electric field intensity of the first antenna becomes lowest, from among all directions departing from the wireless communication device (read as when the radiation performance deteriorates (i.e. ratio of power of signal radiated) due to user contact (grip) while the first antenna 201 receives a signal of the high band (i.e. its lowest point(s) shown on graph 503) at its current direction(s), figure 5, par [0078] and [0099]-[0111])
Consider claim 7, as applied to claim 1 above, Choi discloses wherein the housing is made of metal (read as the metal frame, par [0056]).
Consider claim 8, as applied to claim 1 above, Choi discloses wherein the housing has a first opening formed near the first antenna disposed inside the housing, and wherein the first opening is covered with a member through which a radio wave passes more easily than the 
Consider claim 9, as applied to claim 1 above, Choi discloses wherein the member covering the first opening is a grip to hold the wireless communication device (read as when the radiation performance deteriorates (i.e. ratio of power of signal radiated) due to user contact (grip) while the first antenna 201 receives a signal of the high band (i.e. its lowest point(s) shown on graph 503) at its current direction(s), figure 5, par [0078] and [0099]-[0111]).
Consider claim 10, as applied to claim 1 above, Choi discloses wherein the second antenna is disposed inside the housing, wherein the housing has a second opening formed near the second antenna disposed inside the housing, and wherein the second opening is covered with a member through which a radio wave passes more easily than the housing (read as the first antenna 202 is formed on the metal frame (the metal frame needs to have an opening so the first antenna 202 can be formed on it, and first conductive pattern 151 to the fourth conductive pattern 154 would operate as a radiator of an antenna for wireless communication, figure 5, par [0060]-[0062], [0078] and [0099]-[0111]).
Consider claim 11, as applied to claim 10 above, Choi discloses wherein the member covering the second opening is a cover to protect an electronic connection terminal held by the housing (read as the conductive patterns for antennas 201 and 202 as the members, which would protect internal electronic connections from external materials (i.e water), figure 5, par [0060]-[0062], [0078] and [0099]-[0111]).
claim 12, as applied to claim 1 above, Choi discloses wherein the second antenna is at least one of an antenna pattern printed on a circuit board, a chip antenna that is implemented on a circuit board, and an antenna pattern printed on a resin component of the housing (read as conductive member/pattern 150, which some parts which served as antenna patterns, connected with a board (e.g., a printed circuit board (PCB)) and a circuit (e.g., a communication circuit) within the housing 120, figures 2A and 5, par [0056]-[0062]).

Consider claim 13, Choi discloses a method carried out by a wireless communication device (read as electronic device 101, figure 5, par [0099]-[0101]), the wireless communication device including: a wireless communication device including a housing configured to hold a wireless communication controller (read as the housing of the electronic device 101 and its communication circuit/processor, par [0089] and [0114]); a first antenna disposed inside the housing and coupled to the wireless communication controller (read as first antenna 201, figure 5 and 6, par [0113]-[0114]), the first antenna having low electric field intensity in some of directions departing from the wireless communication device due to attenuation or blockage of radio wave by the housing (read as when the radiation performance deteriorates (i.e. ratio of power of signal radiated) due to user contact (grip) while the first antenna 201 receives a signal of the high band (i.e. its lowest point(s) shown on graph 503) at its current direction, figure 5, par [0078] and [0099]-[0111]); and a second antenna coupled to the wireless communication controller, the second antenna having higher electric field intensity than the first antenna in a strength-declining direction where the first antenna has lowest electric field intensity (read as when the radiation performance deteriorates due to user contact (grip) while the first antenna 201 receives a signal of the high band (i.e. its lowest point(s) shown on graph 503) at its current .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. PGPub 2018/0069301 A1) in view of HUH et al. (U.S. PGPub 2020/0212547 A1).
Consider claim 2, as applied to claim 1 above, Choi discloses the claimed invention above with first antenna 201 (i.e. shielded/contacted by user grip) and second antenna 202 (not shielded/contacted by user grip), but does not specifically an antenna configuration/design which the wherein the second antenna comprises: a relay antenna configured to exchange a radio wave with the first antenna; and an antenna coupled to the relay antenna to exchange a radio wave with an external device, and wherein the second antenna is coupled to the wireless communication controller through the first antenna.

Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of HUH into the teachings of Choi go design the first and second antennas to couple to each other and designing the second antenna as a relay antenna configuration to avoid using complex circuit such as the switch 1030 to save cost.
Consider claim 4, as applied to claim 1 above, Choi discloses the claimed invention above with first antenna 201 (i.e. shielded/contacted by user grip) and second antenna 202 (not shielded/contacted by user grip), but does not specifically an antenna configuration/design which the wherein the second antenna is coupled to the first antenna through a conductive material, and is coupled to the wireless communication controller through the first antenna.
Nonetheless, in related art, HUH discloses an electronic device comprising at least first antenna 110 and second antenna 120, which when first antenna 110 is shielded, outside communication is done by second antenna 120 which is not shielded; and the first antenna 110 and second antenna 120 are coupled using conductive member 170 to allow the second 170 to deliver signals to/from the first antenna 110, par [0051]-[0052].
.

Allowable Subject Matter
Claim3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 
/Junpeng Chen/
Primary Examiner, Art Unit 2645